— Orders, Family Court, New York County (Judith Sheindlin, J.), entered November 30, 1992, which terminated appellants’ parental rights and transferred the guardianship and custody of their minor sons, Victor L. and Daniel L., to petitioner and the Commissioner of Social Services of the City of New York, jointly, unanimously affirmed, without costs.
Family Court’s finding of permanent neglect is amply supported by appellants’ failure, despite petitioner’s diligent efforts to encourage and strengthen the parental relationship, to plan for the future of their children by, inter alia, not attending therapy and not participating in an alcohol treatment program. In light of the ages of the children, 12 and 13, at the *404time of the dispositional hearing, the history of mental and physical abuse suffered by them, and the expressed preference to avoid contact with the natural parents, it was in the children’s best interests to terminate the natural parents’ rights for the purpose of freeing the children for adoption. Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.